Citation Nr: 0605142	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for low back strain. 

2.  Entitlement to service connection for a bilateral foot 
condition. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied claims for service connection for 
low back strain and a bilateral foot condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

In a letter to the RO in November 2002, the veteran revoked 
the power of attorney designating the Veterans of Foreign 
Wars as his representative.  See
38 C.F.R. § 20.607 (2005).   He stated that he was 
designating The American Legion as his new representative.  
The record does not contain a VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative," 
as required by 38 C.F.R. § 20.602 (2005).  

In addition, the RO has not forwarded copies of the July 2003 
statement of the case and the March 2005 supplemental 
statement of the case to the new representative.  See 38 
C.F.R. §§ 19.30, 19.31 (2005). 

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran the appropriate power of 
attorney, VA Form 21-22, to designate a new 
representative if he so desires. 

2.  After receiving a new power of attorney, 
VA Form 21-22, provide the new representative 
with copies of the statement of the case and 
the supplemental statement of the case and 
the opportunity to respond thereto.  Then, 
return the case to the Board for its review, 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


